Order dismissing writ of habeas corpus reversed on the law and the facts, without costs, writ sustained, and relator discharged from custody. When the subpoena was issued in *609February, 1933, requiring relator to attend as a witness in proceedings supplementary to execution, those proceedings had lapsed. (Matter of Mancaruso v. Cuthbert, 224 App. Div. 754; Matter of Otten v. Stromeyer, No. 1, 228 id. 360; Matter of Walmor, Inc., v. Markel, 240 id. 1007.) The court had no jurisdiction of the subject-matter and, therefore, had no power to entertain a motion to punish relator for contempt for a violation of the order of June 18,1931. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, Jj., concur.